Citation Nr: 0006081	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a stomach condition, to 
include ulcer disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October and 
November of 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
denied the veteran's claim of entitlement to service 
connection for a stomach condition, to include ulcer disease.  
The veteran, who had active service from October 1953 to 
September 1957, appealed that decision to the Board. 


FINDING OF FACT

No medical evidence establishes that the veteran currently 
suffers from a stomach condition, to include ulcer disease, 
as a result of service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a stomach condition, to include ulcer disease, is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he currently suffers from a stomach 
condition which is the same condition he was treated for in 
service.  He maintains that service connection for a stomach 
condition is therefore warranted.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Certain chronic diseases such as ulcer 
disease may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable; rather, it is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

The veteran's service medical records reflect that he was 
hospitalized for approximately four days in July 1957 for 
vague complaints of persistent abdominal pain.  The diagnosis 
was acute gastroenteritis.  The veteran remained asymptomatic 
and afebrile during his admission and was released to full 
duty immediately after his discharge.  However, the veteran's 
September 1957 separation examination report is entirely 
negative for any gastrointestinal disorder.  A copy of a 
telegram addressed to the veteran's wife also confirms that 
the veteran had been hospitalized in 1957 for an "upset 
stomach."  

The first medical evidence pertaining to gastrointestinal 
problems following service are treatment reports from 
Presbyterian Hospital dated from October to November of 1967, 
where the veteran was admitted for complaints of severe 
abdominal pain.  That report includes the veteran's statement 
of having "stomach trouble for about 10 years."  He also 
reported that x-rays taken 3 years earlier had shown evidence 
of a duodenal ulcer.  The veteran was found to have a 
perforated duodenal ulcer with secondary peritonitis, which 
required closure.  The veteran underwent an additional 
closure of a duodenal ulcer in May 1974 at Iredell Memorial 
Hospital.  Other than these two hospital reports, however, no 
other post-service medical evidence is of record.

The veteran testified at a hearing held at the RO in October 
1998.  The veteran stated that the gastrointestinal symptoms 
he experienced in service were the same as those symptoms he 
had when treated for ulcer disease.  He stated that he had 
been treated by a Dr. J. B. Heniger for stomach problems for 
the first ten to fifteen years after his military separation.  
However, the veteran explained that Dr. Heniger was retired 
and had no records pertaining to that treatment.  The veteran 
added that he had been treated by several other physicians 
for stomach problems, all of whom were deceased. 

After a review of the medical evidence, the Board finds that 
the veteran has not submitted a well-grounded claim of 
entitlement to service connection for ulcer disease because 
no competent medical evidence shows a current 
gastrointestinal disorder.  Although the RO denied the 
veteran's claim as not well grounded based on the veteran's 
failure to meet the nexus requirement under Epps, the Board 
emphasizes that no stomach condition has been diagnosed by a 
medical professional since 1974.  Therefore, no medical 
evidence establishes that the veteran has a current stomach 
condition.  Despite the veteran's contentions that he 
currently suffers from a stomach condition, to include ulcer 
disease, lay assertions concerning a diagnosis can never 
constitute evidence to render a claim well grounded under 
section 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991)..

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim for service connection for ulcer disease, 
and that the claim must be denied on that basis.  See Epps, 
126 F.3d at 1468; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that in the absence of evidence of a 
currently claimed condition, there can be no valid claim).  
Given this conclusion, the VA has no further duty to assist 
the veteran in developing the record to support his claim.  
See Epps, 126 F.3d at 1469 ("[T]here is nothing in the text 
of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  Although the veteran testified that he had 
been treated for stomach problems by several physicians 
during the first fifteen years after his release from 
service, such evidence would still fail to establish a 
current disability. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for the benefit sought, and the reasons why 
the claim has been denied.  Essentially, he needs a medical 
diagnosis of a current disability, as well as a medical 
opinion relating that disability to service.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a stomach condition, to include ulcer disease, 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

